t c memo united_states tax_court lb m associates inc rudy j alvarado tax_matters_person petitioner v commissioner of internal revenue respondent docket nos filed date elizabeth k brown and james w bruce iii for petitioner o christopher meyers for participating shareholders gary l bloom for respondent memorandum opinion chiechi judge this matter is before us on respondent's motion to dismiss for lack of jurisdiction and to strike with respect to affected items respondent's motion we shall grant respondent's motion lb m associates inc lb m an s_corporation had its principal_place_of_business in lawton oklahoma at the time the respective petitions in these cases were filed the record in these cases establishes and or the parties do not dispute the following during except for rudy j alvarado mr alvarado who became a shareholder of lb m during that year when he purchased percent of its stock all of the shareholders of lb m selling lb m shareholders including james e ferguson john p purcell jr bloomer don sullivan steve doerfel anthony pokorny and howard rubin participating shareholders sold lb m a portion of their lb m stock stock sale in return for which lb m issued a promissory note to each such shareholder promissory note as a result of mr alvarado's purchase and the selling lb m shareholders' sales of lb m stock mr alvarado became a percent owner of the stock of lb m lb m and each of the selling lb m shareholders treated the promissory note issued to each such shareholder in the stock sale as reflecting an indebtedness of lb m to that shareholder alleged lb m liability each of the selling lb m shareholders treated the alleged lb m liability to each such shareholder as an increase in such shareholder's basis in the indebtedness of lb m to such shareholder and combined basis basis in lb m in a such indebtedness and b the lb m stock held by such shareholder during lb m made a cash distribution cash distribution to each of the selling lb m shareholders none of those shareholders reported any capital_gain with respect to the cash distribution in the federal_income_tax return that each such shareholder filed for that is because except for one of the selling lb m shareholders the treatment by each of those shareholders of the alleged lb m liability as an increase in such shareholder's basis in lb m caused such shareholder's basis in lb m to exceed such shareholder's cash distribution respondent mailed notices of final s_corporation administra- tive adjustment for fsaa and fsaa respectively to steve doerfel mr doerfel in his capacity as the tax_matters_person original tax_matters_person of lb m in the fsaa respondent made adjustments to certain subchapter_s items of lb m and purported to make adjustments to the capital_gains of certain shareholders of lb m on cash distribu- tions in excess of basis and the capital losses of certain of those shareholders because of the basis limitation provisions of sec_1366 the original tax_matters_person timely filed a petition with respect to the fsaa and a petition with respect to the one of the selling lb m shareholder's basis in lb m would have equaled or exceeded the cash distribution that such share- holder received even if such shareholder had not increased his or her basis in lb m by the alleged lb m liability to such share- holder fsaa paragraph of the amended petitions in these cases alleges in pertinent part petitioner disputes the determination of the commissioner regarding the basis of the individual shareholders in the stock of petitioner the dispute here does not arise from the adjustments to income and expenses at the corporate level the dispute arises in the computation of the basis of the individual share- holders in their stock this computation of basis at the shareholder level in turn determines the amount and timing of the loss amounts deductible to the sharehold- ers the commissioner erred in failing to include in the basis computation the amount of money loaned to petitioner by certain individual shareholders of petitioner during calen- dar year the basis computation used by commissioner at the share- holder level does not include an increase to basis as a result of these loans the amended petition in docket no relating to also alleges all of the adjustments except shareholders sic capital_gain on cash distributions in excess of basis in the amount of dollar_figure are agreed b petitioner disputes the said amount relating to the shareholders' capital_gain on date the court permitted mr alvarado current tax_matters_person to replace mr doerfel as the tax_matters_person in these cases the original tax_matters_person admitted in the amended petitions in these cases that the computation of the basis in lb m of each of the selling lb m shareholders is to be made at the shareholder level it is because that computation is to be made at the shareholder and not the corporate level that respondent argues the current tax_matters_person concedes and we conclude that this court has no jurisdiction in these proceed- ings over the determination of the basis in lb m of each lb m shareholder see 95_tc_1 sec_301 6245-1t c and temporary proced admin regs fed reg date see also sec_6231 sec_301_6231_a_5_-1t a and b temporary proced admin regs fed reg date nor do we have jurisdiction over the other affected items referred to in the amended petitions which also are matters that must be determined although the position of the participating shareholders is not altogether clear they appear to concede that the determination of the basis in lb m of each of the selling lb m shareholders is not a subchapter_s_item to the extent that the participating shareholders contend otherwise they are wrong see 95_tc_1 sec_301 1t c and temporary proced admin regs fed reg date we have considered all of the arguments of the participating shareholders that are not discussed herein and we find them to be without merit all section references are to the internal_revenue_code in effect at all relevant times sec extends and makes the partnership audit and litigation provisions applicable to subchapter_s items at the shareholder and not the corporate level viz for and the amount of loss if any deductible by each lb m shareholder and for the amount of capital_gain if any of each lb m shareholder see sec_6231 sec_301_6231_a_5_-1t a temporary proced admin regs fed reg date the only matters in dispute in these cases over which the court has jurisdiction are whether for each of the years at issue lb m was indebted to each of the selling lb m shareholders and if so the amount of such indebtedness see 97_tc_278 sec_301 6245-1t a v temporary proced admin regs fed reg date to reflect the foregoing an appropriate order will be issued granting respondent's motion
